Title: To Thomas Jefferson from Samuel B. Beach, 5 May 1808
From: Beach, Samuel B.
To: Jefferson, Thomas


                  
                     
                     To His Excellency 
                        Thomas Jefferson,
                     New Hartford, Oneida CountyNew York, May 5th. 1808.
                  
                  On his resolution to retire from the Presidency.
                  “Grande decus columenque rerum.”
                  Illustrious Sage! while a whole Nation’s voice
                  Hails Thee their fav’rite, marks Thee as their choice,
                  While eager Senates press to pay the due
                  Of grateful praise to wisdom and to You;
                  A humble youth, unknown among the great,
                  
                  Hard-struggling with the storms of wayward fate,
                  Presumes—audacious task—to tune the lyre
                  To such wild wood-notes as his thoughts inspire,
                  And pay that boon, which patriot worth demands,
                  A boon not mean, though from ignoble hands.
                  Thus when some king, grown tir’d with idle state,
                  Strays from the palace to the cottage-gate,
                  The lowly swain, half petrified with fear,
                  Spreads for the royal guest his simple cheer,
                  With rustic viands loads his little board,
                  Though poor, the best his scanty means afford;
                  His gift is valued, though its worth be small,
                  Since what he gives is free, and is his all.
                  At that dark hour, when British Tyrants swore
                  To drench Columbias soil with patriot gore,
                  When e’en the wise Scarce hop’d for skill to save
                  Their darling Freedom from a timeless grave;
                  The Goddess look’d with anxious glance around,
                  But none to shout her magic name was found,
                  All trembling stood, and silent ey’d the blow
                  That hung in air, to lay her glories low.
                  Then, a swift suppliant, to her chosen Son
                  The Goddess rode, and call’d her Jefferson!
                  The Patroit heard; to aid his Queen he sprung,
                  And INDEPENDENCE thunder’d from his tongue:
                  Britain abash’d, the dauntless deed survey’d,
                  Shrunk from such godlike worth, and stood dismay’d,
                  While Freedom’s votries hover’d round the land
                  And arms secur’d what patriot wisdom plann’d.
                  When those who rul’d, by lust of pow’r misled,
                  Suspended Tyranny o’er Freedom’s head,
                  Gave Liberty the trappings of a throne
                  And left the Public Good, to serve their own;
                  All eyes, great Patriot, then to Thee were turn’d,
                  All hearts, indignant, the vile traitors spurn’d,
                  Chas’d them from pow’r, with a becoming zeal,
                  And call’d on Thee, thy country’s wounds to heal.
                  A Nation’s voice the high request had made,
                  You heard with modesty, with joy obey’d
                  Your guardian care once more proclaim’d us free
                  And broke the fetters, forg’d for Liberty.
                  Nor need the Poet trace the thorny road
                  That with laborious steps you since have trode,
                  Tell of the trials that beset your way,
                  Or clouds of Faction, that o’erhung your day:
                  There let th’ historian’s faithful page record
                  And future times his industry reward.
                  But me a nobler theme with rapture fires,
                  A task more grateful all my muse inspires;
                  I sing how savage man, long doom’d to roam,
                  The heav’ns his covering, the wide world his home,
                  Averse to arts, on horrid slaughter bent,
                  With deeds as direful as his dark intent,
                  How he, beneath thy fostering care was tam’d,
                  To arts, to science, and to law reclaim’d,
                  Taught, spite of habit, at distress to melt,
                  And forc’d to wonder at the change he felt.
                  So ancient heroes lawless men subdued
                  By conquering passions, not by spilling blood;
                  More truly great than those who sought renown
                  Through heaps of slain, and kingdoms overthrown:
                  As thine their glory, thine their fame shall be,
                  Admir’d, belov’d by all posterity.
                  Illustrious Sage! of Man the gen’ral friend,
                  Sway’d by no party views, no private end;
                  Thee to thy wish’d retreat, a Nation’s pray’r
                  Shall follow still; “That Heaven would bless Thee, there.”
                  Withdrawn, at length, from ev’ry public strife,
                  Happy, secluded, down thy vale of life
                  Long, long in peace may thou be left to stray,
                  Pleasure and health attendants of thy way,
                  While a blest People’s thanks are daily shed
                  In grateful tribute, round thy honor’d head.
                  
                     Samuel B. Beach.
                  
                  
                  
   
                         “jure perhorreo Late conspicuum tollere verticeus”
                     

               